Exhibit 25 Securities Act of 1933 Registration No. 333- UNITED STATES securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 (I.R.S. Employer Identification No.) 800 Nicollet Mall Minneapolis,Minnesota 55402 (Address of principal executive offices) (Zip Code) Peter M. Brennan U.S. Bank National Association 1555 N. River Center Drive Suite 203 Milwaukee, WI 53212 (414) 905-5003 (Name, address and telephone number of agent for service) Wisconsin Public Service Corporation (Exact name of obligor as specified in its charter) Wisconsin 39-0715160 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 700 North Adams Street, Green Bay WI 54307 (Address of Principal Executive Offices) (Zip Code) Indenture Senior Debt Securities Dated as of December 1, 1998 (Title of the indenture securities) FORM T-1 Item 1.GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2.AFFILIATIONS WITH THE OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16.LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee, as now in effect.* 2. A copy of the certificate of authority of the Trustee to commence business.* 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers.* 4. A copy of the existing bylaws of the Trustee.* 5. A copy of each Indenture referred to in Item 4. Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of March 31, 2008, published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * A copy of each of these documents is on file with the Securities and Exchange Commission as an exhibit with corresponding exhibit numbers to the Form T-1 of Structured Obligations Corporation, filed pursuant to Section 305(b)(2) of the Trust Indenture Act of 1939, as amended, on November 16,2001Registration No. 333-67188), and is incorporated herein by Registration Number 333-67188. 2 SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Milwaukee, State of Wisconsin, on the 21 day of May, 2008. U.S. BANK NATIONAL ASSOCIATION By: /s/ Peter M. Brennan Peter M. Brennan Vice President By: /s/ Gene F. Ploeger Gene F. Ploeger Vice President 3 Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated:May 21, 2008 U.S. BANK NATIONAL ASSOCIATION By: /s/ Peter M. Brennan Peter M. Brennan Vice President By: /s/ Gene F. Ploeger Gene F. Ploeger Vice President 4 Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 3/31/2008 ($000’s) 3/31/2008 Assets Cash and Balances Due From Depository Institutions Securities 38,286,822 Federal Funds Loans
